Citation Nr: 0302938	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  02-01 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for thrombophlebitis of 
the left leg.  

(The issue of entitlement to service connection for 
thrombophlebitis of the left leg will be the subject of a 
later decision by the Board of Veterans' Appeals (Board)).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied reopening the claim for 
service connection for thrombophlebitis of the left leg.

It is noted that the issue of entitlement to service 
connection for thrombophlebitis of the left leg has been 
developed for appellate review; however, the Board is 
currently undertaking additional development on that issue 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
When the development actions are completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903; 38 C.F.R. § 20.903.  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  By rating decisions in February 2000 and March 2001, the 
RO found that no new and material evidence had been received 
to reopen a claim of entitlement to service connection for 
thrombophlebitis of the left leg; the veteran did not 
initiate an appeal from the February 2000 rating decision.

2.  Evidence received since the February 2000 rating decision 
is so significant that it must be considered to fairly decide 
the veteran's claim of entitlement to service connection for 
thrombophlebitis of the left leg.


CONCLUSIONS OF LAW

1.  The February 2000 rating decision which found no new and 
material evidence to reopen a claim of entitlement to service 
connection for thrombophlebitis of the left leg is final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the 2000 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for thrombophlebitis of the left leg has 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim but 
only after ensuring VA's duty to assist has been fulfilled. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veterans Claims Assistance Act of 2000 (VCAA), pertaining 
to VA's duty to assist veterans in the development of their 
claims, has not changed the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f).

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

The veteran is ultimately seeking entitlement to service 
connection for thrombophlebitis of the left.  The relevant 
evidence of record at the time of the February 2000 denial of 
the claim is summarized in the following paragraphs.

Service medical records show that the veteran received an 
injury to his left leg in October 1966 when he was hit by a 
jeep.  X-rays were negative for fractures and the veteran was 
placed on 2 days of restricted activity.  No other mention of 
residuals from the jeep accident or other injuries to the 
lower extremities were evident in the service medical 
records.  The veteran's separation examination in September 
1967 was negative for any abnormalities or pathology of the 
lower extremities.

A medical record from Lorain Community Hospital dated July 
and August 1977 indicates that the veteran was admitted due 
to persistent pain in the left leg.  The veteran was treated 
for thrombophlebitis with Heparin IV and was discharged on 
Coumadin.  

At his November 1994 RO hearing, the veteran testified that 
he developed problems walking shortly after discharge in 1967 
and sought treatment from a private physician, Dr. W, was 
deceased and his medical records were no longer available.

A May 1990 VA examination diagnosed thrombophlebitis of both 
legs, but the examiner did not render an opinion as to 
etiology.

A letter from G.K.A., D.O., dated April 1995 indicates that 
the veteran had suffered from chronic deep vein thrombosis of 
the lower left extremity, which had been present since 1968.  
It was noted that the veteran had an injury to his lower left 
extremity while in the military.  It was the opinion of the 
physician that the veteran's previous injury could have 
predisposed him to venous thrombosis as a result of the leg 
injury.  

A lay statement from G.F., Sr. dated July 2000 indicated that 
he was stationed with the veteran in Vietnam at the time of 
the jeep accident in 1966.  He remembered that the jeep was 
on its left side and the GI driver had been pulled out and he 
was told the name of the driver was the veteran.

A June 2000 letter from the VA Section Chief of Hematology-
Oncology indicated that he felt it was conceivable that the 
jeep accident could be a part of the veteran's predilection 
to form blood clots possibly due to vascular damage.  

A VA outpatient treatment record dated January 2000 indicated 
that the veteran was seen for a follow-up of Gaisbock's 
syndrome and some degree of secondary polycythemia.  It was 
noted that the veteran had several clots in the left leg 
first dating back into the 60's, following a jeep accident in 
which he was rendered unconscious and sustained trauma to the 
left leg.  The examiner noted that he was not sure what the 
documentation was for the remote blood clots in the 60's but 
he had had at least three documented blood clots in the left 
leg since 1987 and was now on life long Coumadin.  The 
examiner opined that as far as the blood clots were 
concerned, he was not sure whether the jeep accident was 
severe enough to cause a mechanical problem that set him up 
for the first clots.  It was possible, at least.  The 
examiner noted that a thorough hypercoagulation work up 
before he could say that it was due to the trauma.

Pertinent evidence added to the record following the February 
2000 RO decision includes a VA examination report dated in 
October 2000.  The examiner noted that the veteran reported a 
motorcycle accident for which he was treated in the Lorain 
Hospital in 1967 and low back surgery in the 1970's.  It was 
noted that no records were available for those admissions.  
The examiner indicated that it was quite possible that the 
veteran's ongoing symptoms represent post-phlebitic syndrome.  
This was consistent with the venogram in 1997, which showed 
disease of his deep venous system.  The examiner opined that 
it was not inconceivable that the injury he sustained in 1966 
resulted in injury to the deep venous system, predisposing 
him to deep venous thromboses, recurrently.  However, the 
examiner noted, records were not available from the veteran's 
motorcycle accident or low back surgery, which could provide 
additional input into this case.

The October 2000 VA examination report is new and material in 
that it suggests an etiological relationship between the 
veteran's deep vein thrombosis and an injury during service.  
It is found that such competent nexus evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the veteran's 
claim for service connection for thrombophlebitis of the left 
leg is reopened.

At his October 2002 Central Office hearing, the veteran 
testified that he was treated after service for recurring 
thrombophlebitis of the left leg.  The veteran also testified 
to lay statements submitted on his behalf as well as medical 
statements mentioned above.  The veteran testified that he 
was treated in 1967 at Lorain Hospital for 16 days for 
problems with his left leg.  The veteran also sustained a 
motorcycle accident in 1968 and was treated at Lorain 
Hospital.  The veteran submitted medical records concerning 
his hosptialization in 1968 at the time of the Travel Board 
hearing.  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
thrombophlebitis of the left leg.  The appeal is granted to 
this extent only.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

